Citation Nr: 0708103	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-06 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for diastasis of the 
abdominal muscles, postoperative residuals of an umbilical 
hernia, currently evaluated as noncompensably (zero percent) 
disabling.

2.  Entitlement to an increased rating for dermatitis, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The decision below addresses the veteran's umbilical hernia 
claim.  The claim for an increased rating for dermatitis is 
addressed in the remand that follows the Board's decision.


FINDING OF FACT

The veteran's service-connected postoperative umbilical 
hernia is healed and without any residual disability; a 
supporting belt is not required.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
diastasis of the abdominal muscles, postoperative residuals 
of an umbilical hernia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.20, 4.114, Diagnostic Code 7339 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the umbilical hernia claim 
has been accomplished.  Through a July 2003 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  By a statement of the 
case (SOC) in December 2004 and a supplemental SOC in July 
2005, the RO notified them of the evidence that had been 
considered in connection with his claim and the bases for the 
denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the July 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency.  The RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The RO also told the veteran that it was his responsibility 
to make sure that it received all requested records that were 
not in the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  While the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not now 
before the Board.  Consequently, a remand of the disability 
rating issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
umbilical hernia issue.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Cleveland, Ohio.  Those records included progress 
notes from the associated VA Outpatient Center (VAOPC) of 
Lorain, Ohio.  Additionally, in January 2004, the veteran was 
provided a VA examination in relation to his claim, the 
report of which is of record.  Furthermore, the veteran was 
afforded a hearing before the Board in June 2006, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his umbilical hernia 
claim that need to be obtained.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claim for an increased rating 
in May 2003.

The RO has rated the veteran's umbilical hernia disability 
under the diagnostic code for an injury to Muscle Group XIX 
(muscles of the abdominal wall).  See 38 C.F.R. § 4.73 
(Diagnostic Code 5319) (2006).  Notwithstanding that 
determination, the Board concludes that the veteran's 
disability is appropriately evaluated under the diagnostic 
code for postoperative ventral hernia.  See 38 C.F.R. § 4.114 
(Diagnostic Code 7339) (2006).  This is so because when an 
unlisted condition is encountered it is permissible to rate 
under a diagnostic code for a closely related disability 
where the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  Here, it seems that the 
functional impairment arising from residuals of an umbilical 
hernia operation and a ventral hernia operation would be 
almost identical.  To further the point, the Board notes that 
the ventral hernia diagnostic code takes into account any 
associated muscle damage.  See 38 C.F.R. § 4.114 (Diagnostic 
Code 7339).  In any event, as noted below, the evidence does 
not show that the veteran currently experiences any residual 
abdominal muscle damage as a result of the umbilical hernia 
surgery; thus, a compensable rating would not be warranted 
for injury to Muscle Group XIX.  See 38 C.F.R. § 4.73 
(Diagnostic Code 5319).  (Slight muscle impairment warrants a 
zero percent rating; moderate muscle impairment warrants a 10 
percent rating, which rating requires a showing of consistent 
complaint of loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement, which is not shown in the veteran's 
case.  38 C.F.R. §§ 4.56, 4.73 (2006).)

Under Diagnostic Code 7339, a noncompensable rating is 
warranted when healed postoperative wounds cause no 
disability, and a supporting belt is not indicated.  A 20 
percent rating is warranted when there is a small hernia 
which is not well supported by a supporting belt under 
ordinary conditions, or when there are healed ventral hernias 
or postoperative wounds with weakening of the abdominal wall 
and indication for a supporting belt.  A 40 percent rating is 
warranted when there is a large hernia which is not well 
supported by a belt under ordinary conditions.  Finally, a 
100 percent rating is warranted when there is a persistent 
massive hernia, with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.  
38 U.S.C.A. § 4.114 (Diagnostic Code 7339).

A review of the medical evidence demonstrates that the 
umbilical hernia has not returned since its surgical repair 
in August 1972, and that the site of the hernia is 
asymptomatic, well healed, and with no associated disability.  
This is shown in the January 2004 VA examination report.  The 
examiner found no evidence of muscle weakness or hernias.  
There was no tenderness to palpation.  He diagnosed the 
veteran with residual scar of an umbilical hernia repair from 
1972.  There is no evidence of record showing that the 
veteran requires the use of a supportive belt to prevent the 
umbilical hernia from recurring.  VA treatment records from 
the Cleveland VAMC and the Lorain VAOPC, dated from 2000 to 
2005, are negative for any treatment concerning the veteran's 
umbilical hernia.  A September 2003 progress note does show 
complaints of abdominal pain.  However, the pain was 
determined to be associated with coronary artery disease.  
Based on this evidence, a 40 or 100 percent schedular rating 
is not warranted because there is no hernia present.  A 
20 percent rating is not warranted because there is no 
evidence of a weakening of the abdominal wall or indication 
for a supporting belt.  Accordingly, a noncompensable rating 
is appropriate because the veteran's postoperative umbilical 
hernia is well-healed with no associated disability.  See 
38 C.F.R. § 4.114 (Diagnostic Code 7339).

A separate rating for the residual surgical scar is also not 
warranted.  A small (.8 cm by .2 cm) superficial scar remains 
near the upper quadrant of the abdomen.  The January 2004 
examiner reported that there was no infection or breakdown of 
scar tissue.  The record is devoid of evidence indicating 
that the residual scar is disfiguring, deep, unstable, or 
painful; nor is it shown to cause limitation of motion of the 
affected part.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7800-
05) (2006).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's residuals of an umbilical hernia 
reflect so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In 
this case, there is no evidence showing that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In fact, his disability is 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected residuals of an umbilical hernia.  While 
the Board does not doubt the sincerity of the veteran's 
belief that his disability is more severely disabling than it 
is currently rated, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
severity of a current disability as evaluated in the context 
of the rating criteria.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for a compensable rating for diastasis of the abdominal 
muscles, postoperative residuals of an umbilical hernia must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for an increase, that doctrine is 
not applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An increased rating for diastasis of the abdominal muscles, 
postoperative residuals of an umbilical hernia is denied.


REMAND

Regarding the dermatitis claim, the Board finds that 
additional development is warranted.  In January 2004, the 
veteran was afforded a VA examination in relation to his 
claim.  The examination focused on symptoms involving the 
veteran's face and scalp.  The examiner reported that 3 
percent of the veteran's face was affected by contact 
dermatitis and/or eczema.  He found dry skin, lesions, and 
scarring in the areas of the eyes, cheeks, chin, forehead, 
scalp, nose, and ears.  No information concerning other areas 
of the body was provided in the examination report.  The 
claims file was also not available for review by the 
examiner.

A review of the claims file reveals that the veteran was 
originally awarded service connection for contact dermatitis 
of the 4th finger, bilaterally, in April 1971.  Current VA 
medical records from the Cleveland VAMC show treatment for 
dermatitis involving the hands.  The records also show 
regular treatment for skin problems concerning the veteran's 
face.  However, the records routinely indicate that the cause 
of the facial skin condition (i.e., lesions and scarring) is 
in fact discoid lupus erythematosus.  (The veteran was denied 
service connection for discoid lupus erythematosus in 
February 2005.)  Additionally, according to the VA treatment 
records, the veteran has been prescribed medications that 
appear to be corticosteroids for treatment of his skin 
conditions.  Clarification is needed as to which skin 
condition they are prescribed for and as to the duration of 
such use.  Given the evidence in the VA treatment records, 
the examiner's findings concerning the veteran's face, the 
lack of information regarding the veteran's hands and other 
body areas, and the fact that the claims file was unavailable 
for review, another VA examination is necessary for the Board 
to adequately adjudicate the merits of this claim.  See 
38 C.F.R. §§ 4.118 (Diagnostic Code 7806); 19.9 (2006).

Under these circumstances, the Board finds that a VA 
examination, carried out by a dermatologist, is necessary to 
determine the current nature and extent of the veteran's 
service-connected disability.  The examiner should 
distinguish between the symptomatology of the veteran's 
service-connected dermatitis and other skin conditions, such 
as any skin problem due to nonservice-connected discoid lupus 
erythematosus, if possible.  (The veteran should be advised 
that failure to appear for an examination as requested, and 
without good cause, could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 (2006).)

In light of the remand, the RO should attempt to obtain 
additional pertinent medical records in connection with the 
increased rating claim.  It appears as if the veteran 
continues to receive treatment for skin conditions at the VA 
Medical Center (VAMC) in Cleveland, Ohio.  The record should 
be supplemented with treatment records since July 2005.

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO should obtain from the 
Cleveland VAMC any pertinent medical 
records associated with the veteran's 
treatment since July 2005.

2.  After securing any additional 
records, the RO should schedule a VA 
examination with a dermatologist to 
determine the extent and severity of the 
veteran's service-connected dermatitis.  
The entire claims file, to include a 
complete copy of this remand, must be 
made available to the examiner designated 
to examine the veteran.  All necessary 
tests and studies should be accomplished 
and all clinical findings should be 
reported in detail.  The examiner must 
indicate the percentage of the veteran's 
entire body that is affected by his 
dermatitis, and a specific finding should 
be made as to the percentage of exposed 
areas affected.  Any associated scarring 
should be noted.  Care should be taken to 
distinguish the symptoms of the veteran's 
service-connected dermatitis and the 
symptoms of his nonservice-connected 
discoid lupus erythematosus.  The 
examiner should determine if the veteran 
requires systemic therapy for dermatitis, 
such as corticosteroids or other 
immunosuppressive drugs; and, if so, the 
total duration in weeks of such therapy 
during a 12-month period.  The examiner 
must set forth all examination findings, 
along with the complete rationale for the 
opinions expressed.  (The veteran is 
advised that failure to report to the 
scheduled examination, without good 
cause, could result in a denial of the 
claim.  See 38 C.F.R. § 3.655(b).)

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim for an 
increased rating for dermatitis.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


